 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          AMJED ALI ABABSEH, individually                 CASE NO. C19-1397 MJP
            and on behalf of all others similarly
11          situated,                                       ORDER GRANTING STIPULATED
                                                            MOTION TO STAY
12                                 Plaintiff,

13                  v.

14          CAPITAL ONE FINANCIAL
            CORPORATION, CAPITAL ONE,
15          N.A. CAPITAL ONE BANK (USA),
            N.A., AMAZON.COM, INC.,
16          AMAZON WEB SERVICES, INC.,
            and GOTHUB, INC.,
17
                                   Defendant.
18

19

20                                              STIPULATION

21          Having reviewed the Parties’ Stipulated Motion to Stay (Dkt. No. 10), the Court hereby

22   GRANTS the Motion and ORDERS this matter stayed pending resolution by the Judicial Panel

23   on Multidistrict Litigation (JPML) as to whether this case will be transferred and consolidated

24


     ORDER GRANTING STIPULATED MOTION TO STAY - 1
 1   with other similar cases pursuant to 28 U.S.C. § 1407. The Parties’ shall inform the Court within

 2   five (5) days of the JPML’s decision.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated September 13, 2019.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED MOTION TO STAY - 2
